Title: Thoughts on the Bankruptcy Bill, [ca. 10 December 1792]
From: Jefferson, Thomas
To: 



[ca. 10 Dec. 1792]

Extempore thoughts and doubts on very superficially running over the bankrupt bill.
The British statute excepts expressly farmers, graziers, drovers, as such, tho they buy to sell again. This bill has no such exception.
The British adjudications exempt the buyers and sellers of bank stock, government paper &c. What feelings guided the draughtsman in adhering to his original in this case and departing from it in the other?
The British courts adjudge that artists may be bankrupts if the materials of their art are bought, such as shoemakers, blacksmiths, carpenters, &c. Will the body of our artists desire to be brought within the vortex of this law? It will follow as a consequence that the master who has an artist of this kind in his family, whether hired, indentured, or a slave, to serve the purposes of his farm or family, but who may at leisure times do something for his neighbors also, may be a bankrupt.
The British law makes a departure from the realm i.e. out of the jurisdiction of British law, an act of bankruptcy. This bill makes a departure from the state wherein he resides, (tho’ into a neighboring one where the laws of the U.S. run equally) an act of bankruptcy.
The Commrs. may enter houses, break open doors, chests, &c. Are we really ripe for this? Is that spirit of independance and sovereignty which a man feels in his own house, and which Englishmen felt when they denominated their houses their castles, to be absolutely subdued, and is it expedient that it should be subdued?
The lands of the bankrupt are to be taken, sold &c. Is not this a fundamental question between the general and state legislatures?
Is Commerce so much the basis of the existence of the U.S. as to call for a bankrupt law? On the contrary are we not almost merely agricultural? Should not all laws be made with a view essentially to the husbandman? When laws are wanting for particular descriptions of other callings, should not the husbandman be carefully excepted from their operation, and preserved under that of the general system only, which general system is fitted to the condition of the husbandman?
